April 13, 1923. The opinion of the Court was delivered by
This is an appeal from an order, made by Judge Sease, fixing the compensation of W.C. Hamrick, as receiver of the Cash Mills, at $7,500.00; the fee of Messrs. Butler 
Hall, attorneys for the receiver, of $6,000.00; and the fee of Messrs. Dobson  Vassy, assistant attorneys for the receiver, of $1,500.00. *Page 507 
The Cash Mills was insolvent, and Mr. Hamrick was appointed receiver. The Cash Mills was sold for $300,000.00 cash. There is but one question in the case, and that is as to the amount of these allowances. The amount is within the discretion of the Circuit Judge, and it does not appear that Judge Sease abused his discretion.
The order appealed from is affirmed.
MR. JUSTICE COTHRAN not participating.